PER CURIAM.
The trial court held that appellant’s claim in the estate of her deceased husband had been waived by a 1961 written agreement between the parties. In one of two issues raised on appeal the appellant claims that the waiver was conditioned upon the reciprocal disclosure of assets by the parties. The evidence reflects that while there was some reciprocal disclosure, the agreement contained no provision conditioning the parties’ mutual waiver upon disclosure. See Coleman v. Estate of Coleman, 439 So.2d 1016 (Fla. 1st DCA 1983). Hence, we find no error by the trial court in resolving this issue against the appellant. Because we find no error on this issue we need not decide what effect such a written condition and its breach would have on the waiver provisions of the agreement.
Accordingly, we affirm the order of the trial court.
ANSTEAD, POLEN and GARRETT, JJ., concur.